         Case 2:20-cv-00645-DAD-BAM Document 52 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   MELISSA TURNER,                                    Case No. 2:20-cv-00645-DAD-BAM

 8                  Plaintiff,                          ORDER REQUIRING PLAINTIFF MELISSA
                                                        TURNER TO APPEAR BEFORE THE
 9           v.                                         COURT ON DECEMBER 4, 2020 TO
                                                        SHOW CAUSE WHY SANCTIONS
10   C R BARD INCORPORATED, et al.,                     SHOULD NOT BE IMPOSED FOR
                                                        FAILURE TO PROSECUTE, FAILURE TO
11                  Defendants.                         APPEAR, AND FAILURE TO COMPLY
                                                        WITH A COURT ORDER
12

13         On October 2, 2020, the Court granted the motion of Bobby Saadian, Thiago Coelho,
14 Johnny Ogata, and Wilshire Law Firm to withdraw as attorney of record for Plaintiff Melissa

15 Turner (“Plaintiff”). (Doc. No. 49.) By separate order, the Court set a telephonic status

16 conference for November 4, 2020, to address whether Plaintiff had secured new counsel or

17 intended to represent herself in propria persona. (Doc. No. 50.) Copies of the Court’s order

18 granting counsel’s motion to withdraw and the order setting the status conference were served

19 on Plaintiff at her last known address. On November 4, 2020, Plaintiff failed to appear at the
20 status conference.

21         Pursuant to Local Rule 110, “[f]ailure of counsel or of a party to comply with . . . any
22 order of the Court may be grounds for the imposition by the Court of any and all sanctions . . .

23 within the inherent power of the Court.” L.R. 110. The Court has the inherent power to control

24 its docket and may, in the exercise of that power, impose sanctions where appropriate,

25 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

26 2000).
27         Accordingly, Plaintiff Melissa Turner is HEREBY ORDERED to appear on Friday

28 December 4, 2020, at 10:00 AM in Courtroom 8 (BAM) before the undersigned to show


                                                    1
         Case 2:20-cv-00645-DAD-BAM Document 52 Filed 11/04/20 Page 2 of 2


 1 cause why sanctions should not be imposed and/or this action should not be dismissed for her

 2 failure to appear at the November 4, 2020 status conference, failure to prosecute, and failure to

 3 comply with a court order. Plaintiff shall appear at the conference by telephone using the

 4 following dial-in number and access code: dial-in number 1-877-411-9748; access code

 5 3219139. A copy of this Order shall be served on Plaintiff at her last known address.

 6          Failure to respond to this order will result in the imposition of sanctions, including

 7 a recommendation that this action be dismissed for failure to appear, failure to prosecute,

 8 and failure to comply with a court order.

 9

10 IT IS SO ORDERED.

11    Dated:     November 4, 2020                          /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
